Citation Nr: 1810371	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-38 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

3.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1964 to July 1968, and was awarded the Purple Heart for combat wounds received in Vietnam.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in August 2008 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been associated with the record. 

The appeal is being REMANDED to the Agency of Original Jurisdiction for further development.  VA will notify the Veteran when further action, on his part, is required. 

REMAND

Although the Board sincerely regrets the additional delay, it finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).
Hypertension
The Veteran seeks service connection for hypertension, asserting that he developed the condition as a result of his service-connected diabetes mellitus.  

In July 2009, he underwent a VA examination in relation to his claim.  At that time, the VA examiner concluded that the Veteran's hypertension was not due to his service-connected diabetes mellitus.  As rationale, she concluded that the two were diagnosed at "about the same time." 

In January 2010, J.M., a VA nurse practitioner who provided medical care to the Veteran, authored a letter in which she determined that the Veteran's hypertension was "99% more than likely associated with" his service in the Republic of Vietnam and his exposure to herbicide agents.  She went on to describe the Veteran's symptoms; however, she provided no rationale for her conclusion that there was a link between the Veteran's medical condition and his military service. 

In July 2011, J.M. authored another letter in which she determined that the Veteran's hypertension had a "99% direct correlation" to his in-service exposure to herbicide agents.  Again, she described the Veteran's symptoms; however, she did not provide a rationale of any kind for her conclusion.

The Board finds that none of the medical opinions of record is adequate for the purpose of deciding the Veteran's claim.  The VA examiner's July 2009 conclusion is not supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clearly conclusions with supporting data, but also a reasonable medical explanation connecting the two).  Likewise, the conclusions contained in J.M.'s January 2010 and July 2011 letters do not contain any rationale at all.  

The Board also notes that although the Veteran is seeking service connection for hypertension on a secondary basis, alleging that the disability is due to his service-connected diabetes mellitus, it has a duty to consider all theories of entitlement, direct and secondary, if raised by the evidence of record.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, there is evidence that the Veteran's hypertension may be directly due to his exposure to herbicide agents in service.  
Service personnel records show the Veteran served on the ground in the Republic of Vietnam; thus, exposure to herbicides is conceded.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Under applicable legal criteria, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2017).  The enumerated diseases which are deemed to be associated with herbicide exposure, however, do not include hypertension.  See 38 C.F.R. § 3.309 (e) (2017).  However, although a disability may not be among the list of presumptive diseases associated with exposure to herbicidal agents listed in 38 C.F.R. § 3.309 (e), service connection for such a disability may nevertheless be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As the July 2011 letter from J.M. tends to indicate that there may be a link between the Veteran's hypertension and his exposure to herbicide agents in service, an adequate medical opinion must be obtained.  See 38 C.F.R. § 3.159.  

PTSD

The Veteran was granted service connection for PTSD in August 2008, and his most recent formal VA mental health examination was undertaken in June 2014.  Since that examination, the Veteran submitted an April 2017 letter from a VA therapist which described his PTSD symptomology, to include various hallucinations.  Furthermore, at the August 2017 hearing, the Veteran testified that his service-connected PTSD had worsened since the 2014 examination.  He reported experiencing depression, flashbacks, and issues with memory and anxiety.  He also testified that he was experiencing cognitive difficulties, to include an inability to focus, and hallucinations.  

Given the multiple allegations of worsening and evidence tending to show that the nature of his disability has in fact changed, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for PTSD.  

Neuropathy

Similarly, the Veteran's right and left lower extremity early peripheral neuropathy was last evaluated in June 2014.  At that time, the level of pain in the lower extremities was determined to be of a moderate nature, with no other symptoms present.  At the August 2017 hearing, the Veteran testified that the pain he experienced was so severe that it caused him to cry out, and that he experienced instability and often fell due to the pain.  He described an occasional dragging of the feet.  Thus, the Board finds that there has been a credible allegation of worsening since the last VA examination, and a more contemporaneous evaluation is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  Based on a review of the record, the examiner is asked to provide an opinion as to the following:

a) Whether it is at least as likely as not (that is, a 50 percent or higher probability) that the Veteran's hypertension was caused by his in-service exposure to herbicide agents?

The examiner should not base his or her conclusion on that fact that hypertension is not a presumptive disease associated with herbicide exposure; the Veteran could still establish service connection by showing that his hypertension was in fact directly caused by herbicide exposure during service.  Attention is invited to the two opinions of record from J.M., a VA nurse practitioner, tending to associate the Veteran's exposure to his current diagnosis, in January 2010 and July 2011. 

b) Whether it is at least as likely as not (that is, a 50 percent or higher probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus.

c) Whether it is at least as likely as not (that is, a 50 percent or higher probability) that the Veteran's hypertension was aggravated (increased in severity of the disability beyond its natural progression) by his service-connected diabetes mellitus.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by the underlying reasons for the conclusions drawn.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the current severity of his service-connected PTSD.  

3.  Schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the current severity of his service-connected early peripheral neuropathy of the right and left lower extremities.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




